

116 HR 4466 IH: Farm to Table Safety Act
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4466IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Cárdenas (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food, Conservation, and Energy Act of 2008 to make improvements to the food safety
			 education program carried out under such Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Farm to Table Safety Act. 2.Food safety education initiativesSection 10105(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 7655a(a)) is amended—
 (1)in the matter preceding paragraph (1), by inserting , including farm workers, after industry; (2)in paragraph (1), by striking and at the end;
 (3)in paragraph (2), by striking the period at the end and inserting ; and; and (4)by adding at the end the following new paragraph:
				
 (3)practices that prevent bacterial contamination of food, how to identify sources of food contamination, and other means of decreasing food contamination..
			